DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 11, filed 6/14/22, with respect to the rejection of claim 16 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claim 16 under 35 USC 103 has been withdrawn. 
	Applicant has amended claim 16 to remove the repeated claim language and incorporate the previously indicated allowable subject matter.

Applicant's arguments filed 6/14/22 in regards to the objections to the drawings have been fully considered but they are not persuasive.
Applicant has submitted new figures in response to the previous objections to the drawings. For the reasons described in detail below these replacement figures and new Fig. 9 are unacceptable.

	Applicant has submitted an amendment to the Specification, this amendment is unacceptable.
	Applicant’s amendment is to the “Brief Description of the Drawings” however the description for newly submitted Fig. 9 is not a brief description and describes different possible embodiments which could exist but which are not depicted and as such it is not a description of the figure presented.

Specification
The disclosure is objected to because of the following informalities:
  The amendment filed 6/14/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Newly submitted Fig. 9 is stated to depict a bearing point and a bearing element having a contact area which is rounded. This depiction has not been previously presented and this illustration does not appear to be similar to any of the other previously presented bearing points or bearing elements of the previous pictures. Furthermore no ‘contact area’ (defined as reference 20 by Applicant), ‘rounded portion (defined as reference 23 by Applicant) or ‘bearing element’ (defined as reference 15 by Applicant) is indicated in the figure which purports to show a bearing element engaging a bearing point through a rounded portion of a contact area. Also the independent claim requires the bearing element be formed on a rear side of the comb element yet no comb element is indicated in the figure. As such it is unclear whether this figure is depicting the claimed embodiment, depicting what Applicant describes in their amendment to the Specification, is depicting another embodiment or is depicting a new embodiment. Furthermore Applicant has stated in their description that this arrangement is what permits a claimed movement however as it has not been previously presented it is unclear if Applicant had possession of this exact structure/shape/arrangement of a connection.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities:
Applicant’s amendment to the “Brief Description of the Drawings” comprises a description for newly submitted Fig. 9 which is not a brief description and describes different possible embodiments which could exist but which are not depicted and as such it is not a description of the figure presented.

Appropriate correction is required.

Drawings
The drawings were received on 6/14/22.  These drawings are unacceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Bearing point and bearing element each having a contact area which is rounded with a rounded portion that permits rotation
Bearing point and bearing element each having a contact area which is rounded in a cylindrical manner and the center axis of the cylindrical rounded portion defines a pivot axis
Bearing point and bearing element each having a contact area which is of partially spherical configuration
The bearing point and the bearing element each having a retaining means which increases the separating force between the bearing point and the bearing element
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Applicant still has not depicted what they consider to be a contact area which is rounded with a rounded surface, a contact area which is rounded ‘in a cylindrical manner’ or a contact area which is ‘of partially spherical configuration’. Applicant has claimed these different embodiments separately but has not provided sufficient description or depiction for one of ordinary skill to understand what is distinctive about the structures or what limitations Applicant is seeking through the use of such claim language.

    PNG
    media_image1.png
    368
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    450
    media_image2.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “20” and “23” have been used to designate both a contact portion/rounded area and some other structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


    PNG
    media_image3.png
    464
    682
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    434
    552
    media_image4.png
    Greyscale

	As seen in annotated Figs. 4 and 5 above Applicant is apparently indicating a structure in Fig. 4 that appears to have nothing to do with the bearing point and bearing element coupling as the rounded contact area of the bearing point and element connection.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8" and "15" have both been used to designate the same structure as have 13, 20 and 23 in Fig. 5 (annotated Fig. 5 below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image5.png
    669
    1097
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    669
    1097
    media_image6.png
    Greyscale

	As seen in the annotated figures above it is unclear what reference 8 is indicating with it appearing to indicate a border between two structures. References 20/23 are a rounded contact area however they appear to indicate the insert element and not a contact area between 8 and 15. An unlabeled structure, or possibly two, is present which may form part of the coupling assembly however it is not clear what this structure is or how it interacts with the other identified structures. 

The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 9 show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Applicant’s amendment to the Specification indicates that Fig. 9 depicts “a contact area which is rounded with a rounded portion” and that this area can be rounded “for example in a cylindrical manner” or can also “be of partially spherical configuration”. As such Applicant is apparently stating that this figure depicts three different and presumably distinct embodiments. 
The drawings are objected to because Fig. 9 is described as depicting a bearing point and bearing element engaged with a rounded contact area, however the bearing element, contact area and rounded portion are not depicted/identified in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image7.png
    520
    625
    media_image7.png
    Greyscale

	As seen in the annotated figure above the figure does not contain the information which Applicant states it does.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the bearing elements, bearing points and their engagement/coupling which permits a pivoting motion as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The claims require specific shaped bearing members and bearing points which couple together in a manner that permits a pivoting movement. They also require these structures be formed on specific structures (such as on the comb) and at specific locations (central of the cover or a plurality symmetric to the center of the cover). However the figures do not depict either structure or their connection in sufficient detail. It is noted that Applicant’s newly submitted Fig. 9 does not depict what Applicant has described it as depicting (see above - only part of the connection appears to be shown) and Applicant has merely stated in their amendment to the specification that the bearing elements and points can be different shapes without actually depicting said shapes or connections.

Claim Objections
Claim 33 is objected to because of the following informalities:  
Claim 33 requires that “the rounded contact area is of partially spherical configuration”. Such a contact area does not appear to be depicted in the figures and the specification does not define what Applicant considers a ‘partially spherical configuration’.
Applicant has claimed different embodiments/shapes of the bearing elements and bearing points separately but has not provided sufficient description or depiction for one of ordinary skill to understand what is distinctive about the structures or what limitations Applicant is seeking through the use of such claim language. What is considered a ‘partially spherical configuration’ and how does it differ from a ‘rounded’ contact area or one which has a cylindrical portion. Would a cylinder be ‘partially spherical’ as it has a round outer surface? Are these then the same but for some reason being claimed differently?
For the purpose of  examination the claim is being interpreted to require at least part of the contact area to be curved.

Appropriate correction is required.

Allowable Subject Matter
Claims 16-24 and 31-35 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the Drawings and Objections to the Specification and Claim Objections as detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754